                                                                          FILED
                                                                            JUN 2 6 2019
                   IN THE UNITED STATES DISTRICT COURT                   Clerk, U.S District Court
                     FOR THE DISTRICT OF MONTANA                           District Of Montana
                                                                                Great Falls
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 17-79-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 KORDELL KYLE BIG KNIFE,

                 Defendant.


                                   I. Synopsis

      Defendant Kordell Kyle Big Knife (Big Knife) has been accused of

violating the conditions of his supervised release. Big Knife admitted all of the

alleged violations. Big Knife's supervised release should be revoked. Big Knife

should be placed in custody for 3 months, with 17 months of supervised release to

follow. Big Knife should serve his term of custody at the Crossroads Correctional

Center in Shelby, Montana. Big Knife should serve the first 60 days of supervised

release at Connections Corrections in Butte, Montana.

                                    II. Status

      Big Knife pleaded guilty to Assault Resulting in Serious Bodily Injury on

February 8, 2019, (Doc. 18). The Court sentenced Big Knife to 8 months of
custody, followed by 2 years of supervised release. (Doc. 27). Big Knife's current

term of supervised release began on April 8, 2019. (Doc. 43 at I).

      Petition

      The United States Probation Office filed a Petition on May 16, 2019,

requesting that the Court revoke Big Knife's supervised release. (Doc. 43). The

Petition alleges that Big Knife violated the conditions of his supervised release:

1) by failing to report for substance abuse treatment; and 2) by consuming alcohol.

(Doc. 43 at 2-3). United States District Judge Brian Morris issued a warrant for

Big Knife's arrest. (Doc. 44).

      Initial appearance

      Big Knife appeared before the undersigned for his initial appearance on

May 22, 2019. Big Knife was represented by counsel. Big Knife stated that he

had read the petition and that he understood the allegations. Big Knife waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on June 25, 2019. Big Knife

admitted that he had violated the conditions of his supervised release: 1) by failing

to report for substance abuse treatment; and 2) by consuming alcohol. The

                                          2
violations are serious and warrant revocation of Big Knife's supervised release.

      Big Knife's violations are Grade C violations. Big Knife's criminal history

category is II. Big Knife's underlying offense is a Class D felony. Big Knife

could be incarcerated for up to 24 months. Big Knife could be ordered to remain

on supervised release for up to 20 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 4 to IO months.

                                  III. Analysis

      Big Knife's supervised release should be revoked. Big Knife should be

incarcerated for 3 months, with 17 months of supervised release to follow. Big

Knife should serve his term of custody at the Crossroads Correctional Center in

Shelby, Montana. Big Knife should serve the first 60 days of supervised release at

Connections Corrections in Butte, Montana. The supervised release conditions

imposed previously should be continued. This sentence is sufficient but not

greater than necessary.

                                 IV. Conclusion

      The Court informed Big Knife that the above sentence would be

recommended to Judge Morris. The Court also informed Big Knife of his right to

object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to Big Knife that Judge Morris would consider a timely

                                         3
objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Big Knife stated that he wished to

waive his right to object to these Findings and Recommendations, and that he

wished to waive his right to allocute before Judge Morris.

The Court FINDS:

      That Kordell Kyle Big Knife violated the conditions of his supervised
      release by failing to report for substance abuse treatment, and by consuming
      alcohol.

The Court RECOMMENDS:

      That the District Court revoke Big Knife's supervised release and commit
      him to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 3 months, with 17 months of supervised release to follow.
      Big Knife should serve his term of custody at the Crossroads Correctional
      Center in Shelby, Montana. Big Knife should serve the first 60 days of
      supervised release at Connections Corrections in Butte, Montana.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(6)(1). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations to

which objection is made. The district court judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file written


                                          4
objections may bar a de novo determination by the district court judge, and may

waive the right to appear and allocute before a district court judge.

      DATED this 26th day of June, 2019.




                                           5
